Citation Nr: 1760769	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran originally filed a claim for service connection for PTSD.  However, in light of the nature of the claim and the symptomatology described during the course of the claim, the Board amended the issues as a claim for service connection for PTSD and a claim for service connection for psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD based on in-service stressors related to his participation in various bombing campaigns and Operation Redwing.  Following a review of the record, the Board finds that service connection for PTSD is not warranted, as the diagnostic criteria for such are not met.  To the extent that the Veteran also seeks service connection for a psychiatric disorder other than PTSD, that issue is addressed in the Remand below.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred." 38 C.F.R. § 3.304(f).

Here, a December 2015 VA examiner found that the criteria for a diagnosis of PTSD are not met, regardless of any stressor, as the requisite symptomatology was not present.  The examiner noted that VA outpatient treatment notes were reviewed and there were no significant indications of PTSD symptoms in the VA treatment records or in the Veteran's report of information during the current evaluation.  As the December 2015 VA opinion was based on evaluation of the Veteran, supported by rationale, and considered the Veteran's medical history, the Board finds it probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly there is no contrary opinion of record.  

The December 2015 opinion is also consistent with ongoing VA treatment notes, which show diagnoses of unspecified mood disorder and unspecified depression, but do not show any diagnosis of PTSD.  Indeed, even at such times as in April 2014, when the Veteran discussed his claimed in-service stressors related to atom, hydrogen, or other bomb testing, he stated that he only thinks about it "every once in a while."  He further denied avoidance symptoms and any flashbacks or nightmares.  At that time depression was diagnosed without even a suggestion of PTSD.

The Board acknowledges the Veteran's since belief that he has PTSD. Nevertheless, his opinion on that matter is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a psychiatric disorder is complex and could have multiple possible causes.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of evidence is against findings that the Veteran meets the diagnostic criteria for a PTSD.  Thus, the claim for service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

In December 2015, a VA examiner opined that the Veteran's diagnosed persistent depressive disorder was less likely as not related to any incident or event in service.  However, the examiner did not address whether any depressive disorder was caused or is aggravated by his service-connected hearing loss.  In this regard, during March 2014 VA treatment, in reporting that he was getting "a little more depressed, he stated that his health was worsening and "my hearing and eye sight is going to pot."  Given evidence suggesting that the Veteran's current depressive disorder may be related to his service-connected hearing loss, the Board finds that remand is necessary to obtain a secondary opinion.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment notes.

2.  Return the claims file to the examiner who conducted the December 2015 VA PTSD examination, or, if unavailable, another qualified examiner.  An additional in-person examination is not needed, unless considered necessary by the examiner.  Following a review of the claims file, the examiner should provide the following:

(a)  State whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disorder other than PTSD was caused by the Veteran's service-connected hearing loss.

(b)  If not caused by, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disorder other than PTSD is aggravated by the Veteran's service-connected hearing loss.  If aggravation by a service-connected disability is found, then the physician should quantify the degree of such aggravation, if possible. 

In providing the requested opinions, the examiner should address the Veteran's March 2014 reports of increasing depression with worsening health, including hearing loss.  The examiner should explain the medical basis for the conclusions reached. 

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, the RO/AMC should again review the record. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


